Title: From Thomas Jefferson to Abigail Adams, 7 July 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris July 7. 1785.

I had the honour of writing you on the 21st. of June, but the letter being full of treason has waited a private conveiance. Since that date there has been received for you at Auteuil a cask of about 60. gallons of wine. I would have examined it’s quality and have ventured to decide on it’s disposal, but it is in a cask within a cask, and therefore cannot be got at but by operations which would muddy it and disguise it’s quality. As you probably know what it is, what it cost, &c. be so good as to give me your orders on the subject and they shall be complied with.
Since my last I can add another chapter to the history of the redacteur of the Journal de Paris. After the paper had been discontinued about three weeks, it appeared again, but announcing  in the first sentence a changement de domicile of the redacteur, the English of which is that the redaction of the paper had been taken from the imprisoned culprit, and given to another. Whether the imprisonment of the former has been made to cease, or what will be the last chapter of his history I cannot tell. I love energy in government dearly. It is evident it was become necessary on this occasion, and that a very daring spirit has lately appeared in this country. For notwithstanding the several examples lately made of suppressing the London papers, suppressing the Leyden gazette, imprisoning Beaumarchais, and imprisoning the redacteur of the journal, the author of the Mercure of the last week has had the presumption, speaking of the German newspapers, to say ‘car les journaux de ce pays-la ne sont pas forcés de s’en tenir à juger des hemistiches, ou à annoncer des programes academiques.’ Probably he is now suffering in a jail the just punishments of his insolent sneer on this mild government, tho’ as yet we do not know the fact.
The settlement of the affairs of the Abbé Mably is likely to detain his friends Arnoud and Chalut in Paris the greatest part of the summer. It is a fortunate circumstance for me, as I have much society with them. What mischeif is this which is brewing anew between Faneuil hall and the nation of God-dem-mees? Will that focus of sedition be never extinguished? I apprehend the fire will take thro’ all the states and involve us again in the displeasure of our mother country.
I have the honour to be with the most perfect esteem Madam Your most obedt. & most humble servt.,

Th: Jefferson

